Case 1:20-cv-25030-BB Document 8 Entered on FLSD Docket 12/29/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-25030-BLOOM/Otazo-Reyes

 JESSE HARRIS,

         Plaintiff,

 v.

 MIAMI POLICE DEPARTMENT and
 OFFICER TANIA BAUZA,

       Defendant.
 _________________________________/

                                              ORDER

         THIS CAUSE is before the Court upon the pro se Plaintiff Jesse Harris’s (“Plaintiff”)

 Application to Proceed in District Court Without Prepaying Fees or Costs, ECF Nos. [3] & [7]

 (“Motion”), filed in conjunction with Plaintiff’s Complaint, ECF No. [1] (“Complaint”). The Court

 has carefully considered the Complaint, the Motion, the record in this case, and the applicable law,

 and is otherwise fully advised. For the reasons set forth below, Plaintiff’s Complaint is dismissed,

 and his Motion is denied as moot.

      A. Subject-Matter Jurisdiction

         As an initial matter, a review of Plaintiff’s Complaint reveals that he has failed to assert

 any basis for invoking this Court’s jurisdiction. Federal courts are “‘empowered to hear only those

 cases within the judicial power of the United States as defined by Article III of the Constitution,’

 and which have been entrusted to them by a jurisdictional grant authorized by Congress.” Univ. of

 S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30

 F.3d 1365, 1367 (11th Cir. 1994)). As such, a “district court may act sua sponte to address the

 issue of subject matter jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13
Case 1:20-cv-25030-BB Document 8 Entered on FLSD Docket 12/29/2020 Page 2 of 4

                                                       Case No. 20-cv-25030-BLOOM/Otazo-Reyes


 (11th Cir. 2006). To establish original jurisdiction, a litigant must demonstrate the existence of

 either federal question jurisdiction, pursuant to 28 U.S.C. § 1331, or diversity jurisdiction, pursuant

 to 28 U.S.C. § 1332. Federal question jurisdiction arises “under the Constitution, laws, or treaties

 of the United States.” Id. § 1331. Diversity jurisdiction, on the other hand, exists where the parties

 are citizens of different states and the amount in controversy exceeds $75,000.00. Id. § 1332(a).

 Further, “once a federal court determines that it is without subject matter jurisdiction, the court is

 powerless to continue.” Univ. of S. Ala., 168 F.3d at 410.

        In the instant action, Plaintiff asserts that the basis for federal jurisdiction is federal

 question jurisdiction. See ECF No. [1] at 3. However, when prompted to list “the specific federal

 statutes, federal treatises, and/or provisions of the United States Constitution that are at issue in

 this case,” Plaintiff fails to set forth any basis for federal question jurisdiction. The failure to

 specify any basis for this Court’s jurisdiction is wholly inadequate, and it is not the Court’s

 responsibility to guess which federal statute or constitutional provision supports Plaintiff’s

 position that federal question jurisdiction exists here. As such, on this basis alone, Plaintiff’s

 Complaint is due to be dismissed for lack of jurisdiction.

    B. Abstention

        Additionally, even if Plaintiff had alleged a proper basis for this Court’s jurisdiction in this

 case, abstention principles weigh strongly in favor of dismissal. Plaintiff’s Complaint specifically

 asserts that on November 23, 2020, Plaintiff was “picked up” by Defendant Tania Bauza, a Miami

 police officer, and admitted to a crisis center program at the Miami-Dade Crisis Center. ECF No.

 [1] at 4. After being admitted, Plaintiff alleges that he was given an injection that caused him to

 pass out, at which point Officer Bauza allegedly “stole [his] two cell phones and [his] debit card

 from his belongings at the crisis center.” Id. Based upon these allegations, Plaintiff requests that




                                                   2
Case 1:20-cv-25030-BB Document 8 Entered on FLSD Docket 12/29/2020 Page 3 of 4

                                                       Case No. 20-cv-25030-BLOOM/Otazo-Reyes


 “the Court order the return of [his] two cell phones and debit card that [were] taken from [his]

 belongings by Officer Bauza[.]” Id.

        However, “[s]ince the beginning of this country’s history, Congress has, subject to few

 exceptions, manifested a desire to permit state courts to try state cases free from interference by

 federal court.” Younger v. Harris, 401 U.S. 37, 43, (1971). The Younger doctrine dictates that a

 federal court must abstain from deciding issues implicated in an ongoing state court proceeding,

 absent extraordinary circumstances. See Thompson v. Wainwright, 714 F.2d 1495, 1503 (11th Cir.

 1983). Indeed, principles of equity, comity, and federalism warrant abstention in deference to

 ongoing state court proceedings. “Younger abstention is required when (1) the proceedings

 constitute an ongoing state judicial proceeding, (2) the proceedings implicate important state

 interests, and (3) there is an adequate opportunity in the state proceedings to raise constitutional

 challenges.” Christman v. Crist, 315 F. App’x 231, 232 (11th Cir. 2009) (citing 31 Foster Children

 v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003)). However, there are a few, narrow exceptions to

 the Younger doctrine when “(1) there is evidence of state proceedings motivated by bad faith, (2)

 irreparable injury would occur, or (3) there is no adequate alternative state forum where the

 constitutional issues can be raised.” Hughes v. Att’y Gen. of Fla., 377 F.3d 1258, 1263 n.6 (11th

 Cir. 2004) (citing Younger, 401 U.S. at 45, 53-54).

        In the instant case, Plaintiff has not provided a basis for this Court to overlook the principles

 of abstention. The specific challenges Plaintiff raises with respect to his state court case implicate

 important state interests, and he may present his claims in the ongoing state court proceedings.

 Moreover, none of the exceptions to the application of Younger abstention apply. See Davis-Bey

 v. Pooler, No. 20-cv-24967, 2020 WL 7385755, at *2-3 (S.D. Fla. Dec. 16, 2020). As such, this

 case must be dismissed due to principles of abstention.




                                                   3
Case 1:20-cv-25030-BB Document 8 Entered on FLSD Docket 12/29/2020 Page 4 of 4

                                                     Case No. 20-cv-25030-BLOOM/Otazo-Reyes


        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED without prejudice.

              2. Plaintiff’s Motion, ECF Nos. [3] & [7], is DENIED AS MOOT.

              3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 28, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Jesse Harris
 1065 SW 8th Street
 #12
 Miami, FL 33130




                                                 4
